Exhibit No. 8888 Acquisition Corporation File No. 0-52251 Form 10-Q Quarter ended November 30, 2009 Certification Pursuant to 18 U.S.C. 1350, as adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 - Chief Executive and Financial Officer In connection with the Quarterly Report of 8888 Acquisition Corp. (Company) on Form 10-Q for the period ended November 30, 2009, as filed with the Securities and Exchange Commission on the date hereof (Report), I, GlennA. Little, Chief Executive and Financial Officer of the Company, certify, pursuant to 18 U.S.C.
